
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1



EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT (this "Agreement") is made as of June 5, 2002
by and between Archibald Candy Corporation, an Illinois corporation (the
"Company"), and Ted A. Shepherd (the "Executive").

RECITALS:

        A.    Prior to the date hereof, the Company has employed the Executive;
during the course of such employment and during the course of the Executive's
continued employment pursuant to the terms of this Agreement, the Executive has
participated in and will continue to participate in the development of, and has
been and will continue to be privy to, trade secrets and confidential
information of the Company and its affiliates, including without limitation,
their customer lists, strategic business plans, pricing and billing practices,
relationships with vendors and know-how involved in the operation of their
business activities (collectively, the "Confidential Information"); and

        B.    The Company desires to obtain the continued services of the
Executive and to protect the Confidential Information and goodwill of the
Company and its affiliates.

        NOW, THEREFORE, in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

        1.    Employment and Duties.    

        (a)  The Company shall employ the Executive as the President and Chief
Executive Officer of the Company throughout the Term (as defined below) and the
Executive hereby accepts and agrees to serve the Company in such capacities
during the Term in accordance with the terms and conditions hereinafter set
forth. In addition, the Company is contemplating filing a voluntary chapter 11
petition pursuant to the United States Bankruptcy Code. If the Company does file
such petition and if the Company reorganizes in bankruptcy, the Executive, from
and after the consummation date of any plan of reorganization of the Company (a
"Plan") and until the end of the Term, shall serve as the Chairman of the Board
of Directors of the Company (the "Board").

        (b)  The Executive shall have the duties, responsibilities and authority
customary to an employee serving as the President and Chief Executive Officer of
a company. The Executive shall report to and take direction from the Company's
Board.

        (c)  During the Term, excluding reasonable vacations compatible with the
Executive's position and periods of illness, injury or other disability, the
Executive shall give his best efforts and devote substantially all of his
business time and attention to the business and interests of the Company and its
Subsidiaries. The Executive may, from time to time, subject to Board approval,
serve as a consultant to and/or a member of the board of directors of other
entities which do not compete, directly or indirectly, with the Company or any
of its Subsidiaries (collectively, the "Archibald Entities" and, individually,
an "Archibald Entity").

        (d)  For purposes of the Agreement, "Subsidiaries" shall mean with
respect to any Person, any corporation or other entity of which the equity
securities or other ownership interests having the voting power to elect a
majority of the board of directors or other governing body, at the time of
determination, are owned by such Person, directly or through one or more
Subsidiaries.

        2.    Term of Employment.    The term of this Agreement (the "Term")
shall run for one year from the date hereof (the "Commencement Date"), or until
the Executive's employment is terminated in accordance with Section 5 hereof,
provided that the Term shall renew automatically at the expiration thereof for
successive one year renewals unless the Executive or the Company provides at
least 90 days' prior notice of his or its election not to renew the Term.

        3.    Compensation and Benefits.    During the Term, the Company shall
pay to the Executive, and the Executive shall accept from the Company, as full
compensation for the Executive's services hereunder, compensation as follows:

        (a)    Base Salary.    The Executive shall be paid an annual salary of
$430,000, which shall be paid in accordance with the payroll practices of the
Company as in effect from time to time (the "Salary"). The Salary may be
increased from time to time or the Executive may be awarded such additional
remuneration

--------------------------------------------------------------------------------

and benefits as the Board in its sole discretion may decide, but in no event
shall the Salary be decreased from any prior year.

        (b)    Stay Bonus.    The Executive shall be entitled to a $150,000 cash
"stay bonus" (the "Stay Bonus"), which shall be payable as follows: (i) on the
effective date of this Agreement, $50,000 payable in cash by the Company to the
Executive (but which sum shall be returned by the Executive to the Company in
the event no petition is filed within 30 days of the effective date of this
Agreement), and (ii) on the earlier of (A) the earlier of the date on which a
Plan confirmed by the Bankruptcy Court becomes effective or 30 days after the
Confirmation Date of any such Plan and (B) the termination of the Term for any
reason (other than by the Company "for cause" in accordance with Section 5(d),
or by the Executive without Good Reason in accordance with Section 5(e), or the
expiration of the Term following Notice by the Executive to the Company of his
election not to renew the Term), $100,000 cash payable by the Company to the
Executive.

        (c)    Mandatory Annual Bonus.    So long as his employment is not
earlier terminated by the Company for Cause or by the Executive without Good
Reason, the Executive shall be entitled to receive a full annual year-end bonus
for the fiscal year ending August 31, 2003 ("Annual Bonus"), based upon, and
subject to, the Company's achievement of the EBITDA targets set forth in the
Incentive Compensation Plan Performance Objectives Form attached hereto as
Schedule A regardless of whether the termination of the Term occurs prior to
August 31, 2003. In the event of a Company Sale or other restructuring of the
Company's business that impairs the attainability of the EBITDA targets, the
parties agree to negotiate in good faith a method for calculating the Annual
Bonus that shall be consistent with the method for calculating bonuses for all
participants in the Incentive Compensation Plan.

        (d)    Company Sale Bonus.    In the event of a Company Sale (as defined
below) at any time during the Term (during the 120-day period following the
Term) or if, at any time during the Term (or during the 120-day period following
the end of the Term), the Company or shareholders of the Company enter into an
agreement for a Company Sale, the Executive shall be entitled to receive a bonus
(a "Company Sale Bonus") in an amount equal to the product of (i) three percent
(3.0%) and (ii) the positive sum, if any, of (A) the total proceeds of the
Company Sale (including the present value of any deferred purchase price
payments and the fair market value of any securities received as consideration),
minus (B) the transaction expenses payable by the Company in connection with the
Company Sale, minus (C) $100.0 million. The Company Sale Bonus shall be payable
in cash by the Company to the Executive simultaneously with the consummation of
the Company Sale. "Company Sale" shall mean (i) a transaction between the
Company and an unaffiliated entity or entities whereby the holders of the
Company's outstanding common stock prior to such transaction own less than 50%
of the voting stock of the entity that survives or results from such
transaction; or (ii) the sale by the Company or by a direct or indirect parent
of the Company of all or substantially all of the Company's assets in one
transaction or a series of related transactions.

        (e)    Other Benefits.    During the Term, the Executive shall be
entitled to the other benefits set forth on Schedule B attached hereto, subject
to the terms and conditions thereof.

        (f)    Vacation.    The Executive shall be entitled to not less than
four weeks of paid vacation per year. Vacation carryover, if any, is subject to
Company policy.

        (g)    Sick Leave.    The Executive will be granted sick leave in
accordance with Company policy.

        (h)    Reimbursement of Business Expenses.    The Company shall
reimburse the Executive for all reasonable expenses necessarily incurred by him
in connection with the performance of the Executive's duties hereunder during
the Term, upon presentation of appropriate supporting documentation, subject,
however, to the Company's written employee reimbursement policies and procedures
relating to business related expenses as in effect from time to time.

        4.    Non-Compete, Non-Solicitation.    

        (a)    Non-Compete.    The Executive covenants and agrees that, in the
event the Term is terminated for "cause" in accordance with Section 5(d) or by
the Executive other than for Good Reason in accordance with Section 5 (e), he,
for a period of six (6) months after such termination (the "Noncompete Period"),
will not either directly or indirectly, whether as principal or as agent,
officer, director, employee, consultant, stockholder, investor (other than as a
passive owner of not more than five percent (5%) of any class of securities
traded on a national or regional stock exchange) or otherwise, alone or in
association with any other person, firm, corporation or other business
organization (each a "Person"), carry on, manage, control,

2

--------------------------------------------------------------------------------

consult with, render services for, or be engaged, concerned or take part in, or
render like services to, or own any interest or share in earnings of any Person
competing in any boxed chocolate business with any Archibald Entity, as such
business exists or is in process on the date of such termination, within any
geographical area in which such Archibald Entity is engaged in such business on
the date of such termination.

        (b)    Non-Solicitation.    During the Noncompete Period, the Executive
shall not directly or indirectly through another Person (i) induce or attempt to
induce any employee of any Archibald Entity to leave the employ of such
Archibald Entity, or in any way interfere with the relationship between any
Archibald Entity and any employee thereof, or (ii) induce or attempt to induce
any significant customer, supplier, licensee, licensor, independent contractor,
franchisee or other business relation of any Archibald Entity to cease doing
business with any such Archibald Entity, or in any way interfere with the
relationship between any such customer, supplier, licensee, independent
contractor, franchisee or business relation and any Archibald Entity (including,
without limitation, making any statement which is intended or reasonably
calculated to disparage or discredit any Archibald Entity).

        (c)    Enforcement.    If, at the time of enforcement of this Section 4,
a court shall hold that the duration, scope or area restrictions stated herein
are unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law. It is further agreed that the Non-Compete
Period shall be tolled, and shall not run, during any period of time in which
the Executive is in breach of the terms of Section 4 hereof.

        (d)    Remedies and Equitable Relief.    In the event of the breach or a
threatened breach by the Executive of any of the provisions of this Section 4,
the Company, in addition and supplementary to other rights and remedies existing
in its favor, shall be entitled to specific performance and/or injunctive or
other equitable relief from a court of competent jurisdiction (without having to
post a bond), together with reasonable attorney's fees, in order to enforce or
prevent any violations of the provisions hereof.

        5.    Termination.    This Agreement shall terminate in accordance with
the provisions of this Section 5.

        (a)    Mutual Agreement.    During the Term, the Executive's employment
hereunder may be terminated at any time by the mutual, written agreement of the
Company and the Executive on terms to be negotiated at the time of such
termination.

        (b)    Expiration of Agreement.    In the event that either the
Executive or the Company provides written notice of his or its election not to
renew the Term in accordance with Section 2, the Term shall terminate upon the
expiration of the Term.

        (c)    Death or Disability.    The Term shall terminate automatically
upon the death or disability of the Executive. The Executive will be deemed to
be "disabled" if the Board determines in good faith that the Executive is
unable, after reasonable accommodation, to substantially perform the duties
hereunder by reason of disability or incapacity due to physical or mental
illness, for a period in excess of six (6) months in any twelve (12) month
period. The Term may be terminated by the Company pursuant to this paragraph
only if the Executive does not return to work within and for a continuous period
of at least thirty (30) days after a notice of termination has been provided to
the Executive by the Company.

        (d)    Cause.    The Company shall have the right to terminate the Term
at any time for "cause". For purposes of this Agreement, "cause" shall mean
(i) the commission of a felony or other crime involving moral turpitude;
(ii) chronic drug or alcohol abuse or other repeated conduct causing the Company
or any of its Subsidiaries substantial public disgrace or disrepute or economic
harm; or (iii) the intentional and continued failure by the Executive
substantially to perform his duties hereunder (other than as a result of total
or partial disability or incapacity due to physical or mental illness) after a
written demand for substantial performance is delivered to the Executive by the
Company, which demand specifically identifies the manner in which the Company
believes that the Executive has not substantially performed his duties.

        (e)    Termination by the Executive.    The Term may be terminated by
the Executive upon 60 days' prior written notice to the Company either with Good
Reason or without Good Reason. "Good Reason" means any of the following: (A) a
material adverse and unconsented-to change in the Executive's title or job
duties or responsibility, (B) the Company's breach of all or any portion of
Section 3 or (C) a requirement that the Executive relocate his place of
employment outside the Chicago, Illinois area as a condition of continued

3

--------------------------------------------------------------------------------




employment. Provided, however, Good Reason shall not be deemed to exist unless
the condition claimed to qualify as such remains uncorrected or unremedied for a
period of 30 days following the Executive's written notice to the Company
specifically identifying the basis for such claimed Good Reason.

        (f)    Termination by the Executive Following Company Sale.    The Term
may be terminated by the Executive at any time within the four month period
following a Company Sale upon not less than 60 days' prior written notice by the
Executive to the Company.

        6.    Compensation Upon Termination.    

        (a)    Termination by Mutual Agreement.    In the event that the Term is
terminated by the parties pursuant to a written agreement in accordance with
Section 5(a), the Executive shall be entitled to receive the compensation
specified in any written agreement between the parties regarding the Executive's
termination of employment.

        (b)    Termination of Agreement By Executive, Termination for Cause or
Without Good Reason.    In the event this Agreement is terminated pursuant to
Section 5(b) as a result of the Executive's election not to renew the Term, or
the Company terminates this Agreement for cause pursuant to Section 5(d) or the
Executive terminates this Agreement without Good Reason as defined in
Section 5(e), the Executive shall not be entitled to any compensation or
benefits except for the following:

        (i)    a lump sum payment within 10 days following the end of the Term
of any Salary and other vested compensation earned or accrued but not paid to
the Executive prior to the termination of the Term;

        (ii)  the Annual Bonus (to the extent the same would otherwise be
payable by reason of the Company's achievement of the EBITDA targets set forth
in Schedule A) for the year in which the Executive's employment is terminated,
pro rated for the period prior to termination, which shall be payable by the
Company within 30 days following the end of the period for which such Bonus is
earned; and

        (iii)  COBRA benefits.

        (c)    Termination on Account of Company's Election To Not Renew,
Termination Other Than for Cause or the Executive's Death or Disability.    In
the event the Term is terminated by reason of the Company's election not to
renew the Term in accordance with Section 5(b), by the Company terminating the
Executive other than for cause as defined in Section 5(d) or the Executive's
death or disability in accordance with Section 5(c), the Executive (or his
beneficiary in the event of his death) shall be entitled to the following
benefits (collectively, "Severance Benefits"):

        (i)    a lump sum payment within 10 days following the end of the Term
of any Salary and other vested compensation earned or accrued but not paid to
the Executive prior to the termination of the Term;

        (ii)  a lump sum payment within 10 days of the end of the Term in an
amount equal to the Executive's Salary for eighteen (18) months;

        (iii)  the Annual Bonus (to the extent the same would otherwise be
payable by reason of the Company's achievement of the EBITDA targets set forth
in Schedule A) for the year in which the Executive's employment is terminated,
which shall be payable by the Company within 30 days following the end of the
period for which such Bonus is earned;

        (iv)  any then unpaid portion of the Stay Bonus, which shall be payable
by the Company within 10 days of the end of the Term;

        (v)  outplacement services customary for similarly situated executives;

        (vi)  continuation for eighteen (18) months of (A) all health, life and
disability insurance to the extent such insurance is available at a cost
comparable to that paid by the Company prior to termination and (B) all other
benefits described on Schedule B attached hereto; and

        (vii) the Company Sale Bonus if and when earned in accordance with
Section 3(d).

        (d)    Termination with Good Reason or after a Company Sale.    In the
event the Executive terminates this Agreement with Good Reason by providing the
notice pursuant to Section 5(e), or in the event the Executive

4

--------------------------------------------------------------------------------

terminates this Agreement for any reason following a Company Sale as defined in
Section 5(f) and is not re-engaged (as an employee, consultant or otherwise) by
the Company or any affiliated or successor entity or any purchaser of its assets
for a period of 12 months, the Executive shall be entitled to the Severance
Benefits.

        (e)  The payment of all Severance Benefits hereunder shall be expressly
conditioned upon the Executive's execution of a general release in favor of the
Company, together with its affiliated and successor entities, which general
release specifically shall exclude all obligations under this Agreement.

        7.    Confidential Information.    The Executive acknowledges that all
Confidential Information is the property of the Company and its Subsidiaries.
Therefore, the Executive agrees that he shall not disclose to any unauthorized
person or use for his own purposes any Confidential Information without the
prior written consent of the Board, unless and to the extent that the
Confidential Information becomes generally known to and available for use by the
public other than as a result of the Executive's acts or omissions or as
requested or required by law or court order (provided that the Executive shall
notify the Company promptly of such request or requirement so that the Company
may seek an appropriate protective order). The Executive shall deliver to the
Company at the end of the Term, or at any other time the Company may request,
all memoranda, notes, plans, records, reports, computer tapes, printouts and
software and other documents and data (and copies thereof) embodying or relating
to the Confidential Information, Work Product (as defined below) or the business
of the Company and its Subsidiaries which he may then possess or have under his
control.

        8.    Inventions and Patents.    The Executive acknowledges that all
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports and all similar or related information (whether or not
patentable) which relate to the Company or any of its Subsidiaries' actual
business, research and development or existing or future products or services
and which are conceived, developed or made by the Executive while employed by
the Company and its Subsidiaries ("Work Product") belong to the Company and its
Subsidiaries. The Executive shall promptly disclose such Work Product to the
Board and, at the Company's expense, perform all actions reasonably requested by
the Board (whether during or after the Term) to establish and confirm such
ownership (including, without limitation, assignments, consents, powers of
attorney and other instruments).

        9.    Successors and Assigns.    This Agreement shall inure to the
benefit and be binding upon the parties hereto and their respective legal
representatives, heirs, or successors and permitted assigns; provided, however,
that the Executive may not sell, assign, pledge, hypothecate, or otherwise
transfer this Agreement or any part hereof without the prior written consent of
the Company. The Company will use all commercially reasonable efforts to require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or the assets of the
Company to assume expressly and to agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.

        10.    Indemnification.    The Company agrees to indemnify and hold the
Executive harmless against and from any and all loss, cost, liability or expense
that may be imposed upon or reasonably incurred by him in connection with or
resulting from any claim, action, suit or proceeding to which he may be a party
or in which he may be involved by reason of any action taken or failure to act
in his capacity as an officer of the Company during the Term. The foregoing
right of indemnification shall not be exclusive of any other right to which the
Executive may be entitled to as a matter of law or otherwise, or any power that
the Company may have to indemnify him or hold him harmless, but shall be subject
to any applicable restrictions imposed by the by-laws of the Company from time
to time and any applicable law and shall not apply in respect of any loss, cost,
liability or expense resulting from or incurred in connection with fraud or
willful misconduct of the Executive.

        11.    GOVERNING LAW AND FORUM.    THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED UNDER THE LAWS OF THE STATE OF ILLINOIS, WITHOUT
REGARD TO ITS CONFLICT OF LAWS PROVISIONS. THE PARTIES HERETO AGREE THAT ANY
DISPUTE CONCERNING OR ARISING FROM THIS AGREEMENT SHALL BE LITIGATED IN A
FEDERAL OR STATE COURT LOCATED IN COOK COUNTY, ILLINOIS AND THE PARTIES HERETO
AGREE TO SUBMIT TO PERSONAL JURISDICTION IN ANY SUCH COURT.

        12.    Interpretation.    This Agreement is the result of negotiations
between the parties and accordingly, shall not be construed for or against
either party regardless of which party drafted this Agreement or any portion
thereof.

5

--------------------------------------------------------------------------------


        13.    Notices.    All notices required or permitted to be given
pursuant to this Agreement shall be in writing and shall be deemed to have been
delivered upon the earlier of personal delivery, or upon first attempted
delivery by the United Postal Service or the overnight carrier if sent by
certified mail, return receipt requested, postage prepaid or by recognized
overnight carrier addressed: (i) in the case of the Company, at its principal
office and (ii) in the case of the Executive, at the last known residence as
shown on the Company's records.

        14.    Waiver.    A delay or failure by either party to require strict
performance by the other party of any undertakings or agreements contained in
this Agreement will not waive, affect or diminish any right of such party
thereafter to demand strict compliance and performance therewith. Any waiver by
either party of any default by the other party under this Agreement will not
waive or affect any other such default, whether such default is prior or
subsequent thereto and whether of the same or a different type.

        15.    Severability.    In the event that any provision of this
Agreement shall be held by a court of competent jurisdiction to be invalid,
illegal or unenforceable, it shall not affect any other provision hereof, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein, unless to do so would cause this
Agreement to fail of its essential purpose.

        16.    Entire Agreement.    This Agreement constitutes the entire
understanding and agreement between the Company and the Executive with respect
to the terms and conditions of the Executive's employment during the Term and
supersedes all previous agreements and arrangements (if any), oral or written,
relating to the employment of the Executive by the Company (which shall be
deemed to have been terminated by mutual consent). There are no other
agreements, conditions, or representations, oral or written, express or implied
with regard thereto.

        17.    Amendment of Agreement.    This Agreement may be modified,
amended or rescinded only by means of a writing duly executed by the Company and
the Executive.

        18.    Survivorship.    The respective rights and obligations of the
parties hereunder will survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.

        19.    Counterparts.    This Agreement may be executed simultaneously in
counterparts, each of which shall be deemed an original but which taken together
shall constitute a single agreement between the parties.

        20.    Headings.    The Section headings herein are inserted for
convenience of reference only, do not constitute a part of this Agreement, and
shall not be deemed to limit or affect the meaning or interpretation of any of
the provisions herein.

        21.    Termination.    Any employment and non-compete agreement
previously entered into by the Executive and any Archibald Entity shall
automatically terminate and be null and void and of no further force and affect
from and after the effectiveness of this Agreement.

        22.    Early Termination.    It is agreed and understood that, in the
event the Company has not filed a chapter 11 petition pursuant to the United
States Bankruptcy Code by July 5, 2002, this Agreement shall be null and void
and the parties shall have no further obligations to one another hereunder.

6

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have duly executed this Employment and
Non-Compete Agreement as of the date first above written.


 
 
ARCHIBALD CANDY CORPORATION
 
 
By:
 
/s/  THOMAS H. QUINN      

--------------------------------------------------------------------------------

    Name:   Thomas H. Quinn     Title:   Chairman and Chief Executive Officer
 
 
/s/  TED A. SHEPHERD      

--------------------------------------------------------------------------------

TED A. SHEPHERD

7

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



EMPLOYMENT AGREEMENT
